THOMPSON, J.
Mark Spurgiesz appeals a permanent Final Judgment of Injunction for Protection Against Domestic Violence against him and in favor of Lesley Graves. Spur-giesz complains that the trial court entered the permanent injunction without affording him a full evidentiary hearing, per Section 741.30(5)(c), Florida Statutes (1997) and Rule 12.610(c)(1)(B) of the Family Law Rules of Procedure. See Segui v. Nester, 745 So.2d 591 (Fla. 5th DCA 1999) (reversing dismissal of petition for injunction against repeat violence because the trial court dismissed petition without providing an evidentiary hearing); Brand v. Elliott, 610 So.2d 37 (Fla. 5th DCA 1992) (reversing final order granting permanent injunction because trial court failed to afford the parties a “full hearing” including the opportunity to present evidence). Spurgiesz asked to put on witnesses and present witnesses; the trial court told him to file a motion for rehearing because the allegations in the petition satisfied him that the permanent injunction should be entered.
Appellee concedes that the trial court erred in entering the. permanent injunction.
REVERSED and REMANDED.
W. SHARP, and PETERSON, JJ., concur.